HLD-051 (November 2010)                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 10-2928
                                   ___________

                        UNITED STATES OF AMERICA,

                                         v.

                           NATHANIEL COLEMAN,
                           a/k/a BOO TEE COLEMAN

                                Nathaniel Coleman,
                                             Appellant
                   ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                     (D.C. Criminal No. 2-85-cr-00195-001)
                    District Judge: Honorable John P. Fullam
                   ____________________________________

           Submitted for Possible Dismissal due to a Jurisdictional Defect
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                November 30, 2010

       Before: MCKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges

                          (Opinion filed: March 8, 2011)
                                   _________

                                    OPINION
                                    _________

PER CURIAM.

           Nathaniel Coleman, a prisoner at the Federal Correctional Institution
                                         1
(“FCI”) Allenwood, appeals pro se from an order denying his motion for sentence

reduction. Because no substantial question is presented by this appeal, we will

summarily affirm the order of the District Court. See 3d Cir. LAR 27.4; I.O.P 10.6.

             As the parties are familiar with the background of this case, we will only

summarize those facts relevant to the disposition of this appeal. In December 1985,

Coleman was convicted of conspiracy to murder a federal witness, in violation of 18

U.S.C. § 241, and obstructing justice, in violation of 18 U.S.C. § 1503. He was

sentenced on August 5, 1987 to life imprisonment, and his judgment of sentence was

affirmed on December 1, 1988.

             On March 29, 2003, Coleman performed the Heimlich maneuver on a

young girl visiting FCI Allenwood who was choking on a piece of food. As a result of

this heroic act and because he has had no disciplinary infractions since his commitment to

the Bureau of Prisons, on February 23, 2009, the FCI Unit Manager recommended to the

Warden that Coleman be awarded a 30-day lump sum award of extra good time. On

September 22, 2009, Coleman filed a motion requesting that the District Court reduce his

sentence because he saved the young girl’s life. By order entered May 27, 2010, the

District Court commended Coleman’s actions, but denied his motion because the relevant

Federal Rule of Criminal Procedure authorizes a district court to reduce a sentence only

within 120 days after the sentence has been imposed or affirmed on appeal. Coleman




                                            2
appeals. 1

              The District Court granted Coleman’s motion for extension of time to

appeal; therefore, his appeal was timely. See Fed. R. App. P. 4(b). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and exercise plenary review over the District Court's legal

conclusions. United States v. Friedland, 83 F.3d 1531, 1538 n.4 (3d Cir. 1996).

              The District Court properly concluded that it could not reduce Coleman’s

sentence under former Rule 35(b) of the Federal Rules of Criminal Procedure. 2 Former

Rule 35(b) authorized “district courts to reduce a sentence within 120 days after it is

imposed or after it has been affirmed on appeal.” 3 United States v. Addonizio, 442 U.S.

178, 189 (1979). Coleman’s motion was filed more than twenty years after his sentence

was affirmed on appeal.

              Accordingly, we will affirm the District Court’s order denying Coleman’s

motion for reduction of sentence.




   1
    The District Court entered three orders on May 27, 2010. Coleman’s notice of
appeal specifies he is appealing the order that denied his motion for sentence reduction.

       2
        The former Rule applies here because Coleman committed the offenses of which
he was convicted before November 1, 1987.
       3
        The former Rule 35(b) provided broader relief than is available today under Rule
35. The current rule requires that the Government make a motion to reduce a sentence.
United States v. Higgs, 504 F.3d 456, 460 (3d Cir. 2007).
                                             3